UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7941


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL LEE JACKSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., Senior District Judge.   (3:02-cr-00035-FPS-JES-2); (3:08-
cv-00103-FPS-JES)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Lee Jackson, Appellant Pro Se.   Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul Lee Jackson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief      on    his    28    U.S.C.A.       §    2255    (West    Supp.       2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.            28      U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a    substantial         showing       of     the    denial     of     a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)       (2006).         A

prisoner        satisfies       this          standard       by      demonstrating         that

reasonable       jurists       would      find       that    any     assessment       of     the

constitutional         claims      by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Jackson has

not     made     the   requisite         showing.            Accordingly,       we    deny    a

certificate       of       appealability        and      dismiss      the     appeal.         We

dispense        with    oral    argument         because       the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED

                                                2